Citation Nr: 0610000	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-07 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for a skin disorder 
characterized as actinic keratosis, seborrheic keratosis, and 
senile keratosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active naval service from December 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona, 
that denied the above claims.

In March 2006, the Board granted the veteran's motion to 
advance the case on the docket.  


FINDING OF FACT

Degenerative joint disease of the lumbar spine, degenerative 
joint disease of the right knee and a skin disorder 
characterized as actinic keratosis, seborrheic keratosis, and 
senile keratosis did not have their onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307. 3.309 (2005).

2.  The criteria for entitlement to service connection for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307. 3.309 (2005).

3.  The criteria for entitlement to service connection for a 
skin disorder characterized as actinic keratosis, seborrheic 
keratosis, and senile keratosis have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in October 2002 (as to the back and skin 
claims), December 2002 (as to the right knee claim), and 
November 2003 (as to all three claims), as well as by means 
of the discussion in the January 2004 statement of the case 
(SOC) and the Supplemental Statement of the Case (SSOC) 
issued in December 2004.  He was advised of what was required 
to substantiate his claims and of his and VA's 
responsibilities regarding his claims.  He was also asked to 
submit information and/or evidence, which would include that 
in his possession, in support of his claim.  He responded 
with evidence and argument in November 2003 and March 2004.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The October 
2002 letter provided information about the VCAA as to the 
claims for service connection for the back and skin prior to 
the initial decision.  The December 2002 letter provided 
information about the VCAA as to the claim for service 
connection for the right knee following a denial of the claim 
in 1998 prior to the passage of the VCAA.  This letter 
advised the veteran that the knee claim was being 
readjudicated by the RO because of the recent passage of the 
VCAA.  The November 2003 VCAA letter addressed all three 
issues on appeal.  To any extent that the veteran was not 
provided full and adequate notice prior to the adjudication 
of his claims, it is harmless error as all evidence submitted 
was considered by VA in the SSOC.  There is no indication 
that the outcome of the case has been affected.  VA has 
provided the appellant a meaningful opportunity to 
participate effectively in the processing of his claims.  See 
Mayfield v. Nicholson, 19 Vet. App 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159(c) (2005).  
All available service medical records have been furnished.  
Beckley and Prescott VA medical center treatment records are 
associated with the claims folder.  Private treatment records 
identified by the veteran have been requested.  It is noted 
that the Lafayette clinic, identified by the veteran as a 
treating source in close proximity to service, has been 
contacted and has twice indicated it has no records 
pertaining to the veteran.  The Board finds no indication of 
any additional pertinent, outstanding private medical 
evidence specifically identified by the veteran that has not 
been requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claim adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  An 
examination is not necessary for VA to make a decision under 
the circumstances of this case.  Post service disability has 
been noted.  However, the record does not contain evidence 
that the disabilities and symptoms claimed by the veteran may 
be associated with the his active duty.  Thus, the Board 
finds that no additional action is necessary.

II.  Service connection

The veteran urges that he injured his back in service when he 
was moving a side of beef.  He notes that this occurred 
during his duties as a cook, and that he was layed up in a 
field hospital sick bay in the Admiralty Islands for a period 
of three weeks.  He believes his more recent right knee 
problems are related to that incident.  He also alleges he 
was treated for jungle rot in service, which he believes is 
related to more recent findings of keratosis.  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The medical evidence contains diagnoses of current 
disability, including degenerative joint disease of the 
lumbar spine dating from 2000, degenerative joint disease of 
the right knee dating from 1999, and a skin disorder 
characterized as actinic keratosis, seborrheic keratosis, and 
senile keratosis dating from 2001.  Moreover, while there is 
no record of medical treatment for the alleged incident in 
service, the Board does not challenge the veracity of the 
veteran's statements as to his slipping and falling with a 
side of beef in naval wartime service.  However, there was no 
chronic disease shown in service, as evidenced by the fact 
that his separation physical examination in November 1945 
reflects normal spine, joints and skin.  

There is no medical evidence of a nexus between an in-service 
injury or disease and the current disabilities, and as such, 
a critical element of the claim is missing.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Evidence of record fails to disclose a relationship between 
the currently diagnosed disorders and service.  To the 
contrary, no health care provider has opined there is such a 
relationship, no medical records show the disorders in 
service or degenerative joint disease within a presumptive 
one-year period following service as set forth at 38 C.F.R. 
§§ 3.307, 3.309, and no treatment or diagnosis for any of 
these conditions was noted for over 50 years following 
service.  Although the veteran has attempted to locate 
records of treatment contemporaneous with service, the 
request for such records to the Lafayette Clinic yielded two 
negative responses.  

In sum, with no evidence of in-service chronic disease, nor 
chronic disease shown within the one year period following 
service, nor continuity of symptomatology since service to 
link the current disorders to service, nor other probative 
evidence linking the current disorders, diagnosed over 50 
years after service, to service, the preponderance of the 
evidence is against the claims, and they must be denied.  

Contrary to the veteran's contentions that the aforementioned 
disabilities are related to his service, there is no 
competent medical evidence of a relationship.  The Board has 
noted the copies of letters sent by the veteran during the 
war to his wife, as well as his arguments as to why he thinks 
his current disabilities are due to service.  While the 
veteran is competent to describe the symptoms that he 
experiences, his statements are without significant probative 
value in regard to the issues at hand, as he has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims, and they must be denied.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

Service connection for degenerative joint disease of the 
right knee is denied.  



Service connection for a skin disorder characterized as 
actinic keratosis, seborrheic keratosis, and senile keratosis 
is denied.  



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


